Name: Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish
 Type: Regulation
 Subject Matter: fisheries;  organisation of transport;  documentation
 Date Published: nan

 Avis juridique important|31983R2807Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish Official Journal L 276 , 10/10/1983 P. 0001 - 0018 Finnish special edition: Chapter 4 Volume 1 P. 0103 Spanish special edition: Chapter 04 Volume 2 P. 0138 Swedish special edition: Chapter 4 Volume 1 P. 0103 Portuguese special edition Chapter 04 Volume 2 P. 0138 COMMISSION REGULATION (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (1), Having regard to Council Regulation (EEC) No 2057/82 of 29 July 1982 establishing certain control measures for fishing activities by vessels of the Member States (2), and in particular Article 13 thereof, Whereas Article 3 of Council Regulation (EEC) No 2057/82 provides that the masters of fishing vessels flying the flag of, or registered in, a Member State shall keep a log-book of their fishing operations; Whereas standardized log-books will ensure Community-wide compliance with the conservation measures adopted and should make for more effective monitoring of current rules and facilitate the scientific analysis of estimates of fish stocks and their exploitation; Whereas, to guarantee compliance with the quotas allocated to each Member State, a landing or transhipment declaration should be completed by the master stating the quantities actually landed or transhipped; Whereas this information should be transmitted systematically, by suitable means, in cases where the landing or transhipment is made more than 15 days after the catch; Whereas the Management Committee for Fishery Resources has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. The log-book required under Article 3 of Regulation (EEC) No 2057/82 shall be filled in by the master in accordance with the model shown in Annex I or Annex II, depending on the fishing zone, for all fishing operations relating to species subject to TACs in the respective ICES/NAFO zones as referred to in paragraph 1 of the said Article 3. The form of log-book shown in Annex I shall be used for all fishing zones except those comprised in NAFO 1 and ICES V a) and XIV, for which the log-book shown in Annex II shall be used. These log-books shall be completed in accordance with the instructions set out in Annexes IV and V respectively. 2. The log-book shown in Annex I or Annex II shall also be kept in the manner prescribed in paragraph 1 when such vessels are operating in the waters of a non-member country, unless the non-member country in question specifically requires a different kind of log-book. 3. The codes given in Annexes VI and VII shall be used for indicating, under the appropriate headings of the log-book, the fishing gear used and the species caught. (1) OJ No L 24, 27.1.1983, p. 1. (2) OJ No L 220, 29.7.1982, p. 1. Article 2 1. The landing declaration provided for by Article 6 of Regulation (EEC) No 2057/82 shall be completed as shown in Annex I or Annex III. However, if the landing takes place in a port of the Member State whose flag the vessel is flying or in which it is registered, another form specified by that Member State may be used provided that it contains at least the information set out in Annex III. 2. The transhipment declaration provided for by Article 7 of Regulation (EEC) No 2057/82 shall be completed as shown in Annex I, except for the waters in NAFO 1 and ICES V a) and XIV. In these waters the landing or transhipment declaration as shown in Annex III shall be used. 3. The declarations shall be made in accordance with the instructions set out in Annexes IV and V, as appropriate. Article 3 The information communicated by the master pursuant to Article 8 of Regulation (EEC) No 2057/82 to the authorities of the State whose flag his vessel is flying or in which it is registered, where any landing or transhipment takes place more than 15 days after the catch, shall include: - the quantities in kilograms of each species caught, transhipped or landed since the last communication, - the ICES/NAFO zone where the catches were made ; catches made in the waters of a non-member country or outside the sovereignty or jurisdiction of any State shall be indicated separately. The information shall be communicated every 15 days from the day on which the first catch was taken, in accordance with the provisions of Annex VIII. Article 4 The log-book and the landing or transhipment declaration may be checked by a fisheries enforcement officer of the competent Member State, in accordance with Article 1 (1) of Regulation (EEC) No 2057/82, to ensure compliance with all relevant conservation and control provisions, including those contained in this Regulation. Article 5 1. Where the instructions set out in Annex IV state that the application of a rule is optional, the Member State whose flag a vessel is flying or in which it is registered is entitled to require that its master abide by the rule in question. 2. The permitted margin of tolerance in estimates of the quantities, in kilograms, of fish subject to a TAC that are retained on board shall be 20 %. Where such fish are held in boxes, baskets or other containers, the precise number of boxes, baskets or other containers used shall be recorded. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from 90 days following the issue of the log-books to the Member States. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1983. For the Commission Giorgios CONTOGEORGIS Member of the Commission ANNEX I >PIC FILE= "T0025125"> ANNEX II >PIC FILE= "T0025126"> ANNEX III >PIC FILE= "T0025127"> ANNEX IV INSTRUCTIONS TO MASTERS REQUIRED TO KEEP A LOG-BOOK AS AT ANNEX I AND TO MAKE A LANDING/TRANSHIPMENT DECLARATION AS AT ANNEX I OR ANNEX III 1. PRELIMINARY REMARK These instructions are for masters of vessels who are required by the rules of the European Economic Community to keep a log-book during a fishing voyage and/or to produce a landing/transhipment declaration on return to port. 2. INSTRUCTIONS CONCERNING THE LOG-BOOK 2.1. General rule 2.1.1. Vessels required to keep a log-book 2.1.1.1. All waters except Skagerrak and Kattegat Masters of all fishing vessels more than 10 metres in length shall keep a log-book. This rule shall not apply to vessels of more than 10 metres but not more than 17 metres in length, on a fishing voyage of a maximum of 24 hours measured from the time of leaving port to the time of returning to port. 2.1.1.2. Skagerrak and Kattegat Masters of all fishing vessels more than 12 metres in length shall keep a log-book. 2.1.2. How to complete the log-book - The log-book shall be completed daily by not later than 24.00 hours and at the time of arrival in port. - The log-book shall also be completed at the time of any inspection at sea. - All the compulsory information shall be given. - Rules considered optional at Community level may be made mandatory if a Member State so wishes, in respect of vessels flying its flag or registered therein. In such cases the relevant authorities will issue additional instructions. 2.1.3. Procedure for voyages in the waters of non-member countries - If the non-member country in question has no specific requirements, the Community log-book shall be used. - If the non-member country in question specifies a different kind of log-book, that shall be used instead of the Community log-book. - If the non-member country in question does not specify a particular log-book but does prescribe entries different from those required by the Community, such entries shall be made. 2.2. Information concerning the vessel The following general information on the vessel or vessels, as the case may be, is to be filled in (against the corresponding numbers) at the top of each page of the log-book: >PIC FILE= "T0025128"> In the case of pair-fishing the name of the second vessel, the name of its master and its external identification should be entered below those of the vessel in respect of which the log-book is being kept. The master(s) of the other vessel(s) shall also keep a log-book indicating the quantities caught and kept on board in such a way that there is no double counting of catches. 2.3. Information on the gear >PIC FILE= "T0025129"> 2.4. Information on fishing operations 2.4.1. Type of information The information required on fishing operations is to be filled in against the corresponding numbers on the page of the log-book, as follows: >PIC FILE= "T0025130"> Examples: - "ICES division or NAFO sub-area" : refer to the ICES divisions as shown on the maps inside the cover of the log-book and indicate the code of each division. e.g. : IV a), VI b), VII g). - "Statistical rectangle" : refer to the ICES statistical rectangle on the charts inside the cover of the log-book. These rectangles are bounded by latitudes and longitudes corresponding to whole figures of degree or whole figures of degree plus 30' for the latitudes and whole figures of degree for the longitudes. Using a combination of figures and a letter indicate the statistical rectangle in which most of the catches were made (e.g. the area between 56 ° and 56 °30' latitude North and between 6 ° and 7 ° longitude East = ICES code 41/F6). However, optional entries may be made in respect of all the statistical rectangles in which the vessel has fished during the day. - "Non-member country fishing zone" : indicate where appropriate the fishing zone(s) of non-member countries or the waters outside the sovereignty or jurisdiction of any State using the following codes as stated on the maps inside the cover of the log-book: N = Norway S = Sweden FR = Faroe E = Spain CDN = Canada IS = Iceland A = High seas 2.4.2. Quantities caught kept on board, broken down by species (reference No in log-book : (15)) An entry shall be made for all species listed in Annex VII where the total quantity on board is in excess of: - salmon : 10 kilograms live weight, - others : 50 kilograms live weight. Optional entries may be made for other species included on a list drawn up by the Member State whose flag the vessel is flying or in which it is registered. The names of species at the top of the columns are indicative and may be replaced if the number of columns is insufficient. (If the total number of columns is insufficient, use a new page). Give the unit used (basket, box, etc.) and the net weight in kilograms live weight of the unit used. 2.4.3. Optional estimates of discards (reference No in log-book : (16)) Specify the quantity of fish discarded, preferably in kilograms live weight, or in another unit such as defined in (15) above. This information is provided for scientific purposes only and is not taken into account for the calculation of quotas. 2.5. Spacing of log-book entries - A new line should be filled in for each day at sea. - A new line should also be filled in when fishing in a new ICES division the same day. - A new line should be filled in when fishing in another fishing zone on the same day. - A new page should be filled in: - when using different gear or a net with a mesh size different from that of the previous net used, - for any fishing done after a transhipment or an intermediate landing. 3. INSTRUCTIONS CONCERNING THE LANDING/TRANSHIPMENT DECLARATION General rule On entering port after each voyage, masters of all fishing vessels more than 10 metres in length and flying the flag of, or registered in, a Member State, or their agents, shall submit a landing declaration to the authorities at the place of landing. In the case of transhipment or landings outside the territory of the Community, the master shall immediately transmit to the State whose flag his vessel is flying or in which it is registered, the information given on the landing or transhipment declaration. In the case of transhipment the master of the fishing vessel shall enter the quantities on the transhipment declaration. A copy of the transhipment declaration shall be handed to the master of the recipient vessel. The original of the customs document T 2 M completed by the master of the fishing vessel shall also be handed to the master of the recipient vessel. Information to be provided The actual quantities landed or estimates of the quantities transhipped are to be indicated on the declaration for each species but only on the last page used, as follows: - Presentation of fish (reference No in log-book : (17)) "Presentation" means the way fish has been processed. Indicate the nature of this processing if any : GUT for gutting, HEAD for heading, FILLET for filleting, etc. Where no processing has taken place, WHOLE for whole fish. - Measurement unit for landed quantities (reference No in log-book : (18)) Give the unit of weight used (e.g. basket, box, etc.) for landing fish and the weight of the unit in kilograms. This unit may be different from that used in the log-book. - Total weight by species landed/transhipped (reference No in log-book : (19)) Give the weight or quantities actually landed or transhipped for all species listed in Annex VII. The weight should correspond to the weight of fish as landed, i.e. after any processing on board. Conversion coefficients will be applied subsequently by the appropriate authorities in the Member State to calculate the corresponding live weight. - ICES division/NAFO sub-area and non-member country fishing zone (reference No in log-book : (22)) This is an optional entry for those vessels obliged to keep a log-book : indicate the ICES division or NAFO sub-area in which the catches were taken. 4. GENERAL PROVISIONS RELATING TO THE LOG-BOOK AND THE LANDING/TRANSHIPMENT DECLARATION 4.1. Procedure for completion 4.1.1. Entries in the log-book and on the landing/transhipment declaration shall be legible and indelible. 4.1.2. No entry in the log-book or on the landing/transhipment declaration may be erased or altered. If a mistake is made, the incorrect entry shall be struck out with a line and followed by a new entry initialled by the master or his agent. 4.1.3. At least one landing declaration should be completed per vessel. One transhipment declaration should be completed for each transhipment operation. 4.1.4. Each line in the log-book shall be initialled by the master. Each page of the log-book and the transhipment declaration, if relevant, shall be signed by the master. The landing declaration shall be signed by the master or his agent. 4.2. Procedure for transmission 4.2.1. In the case of landings in a port in the Member State whose flag the vessel is flying or in which it is registered the original(s) of the log-book and of the landing declaration shall be handed over or dispatched to the authorities of the Member State in question within 48 hours of completion of landing. 4.2.2. In the case of landings in a Member State other than the Member State whose flag the vessel is flying or in which it is registered the first copy of the landing declaration shall be handed over or dispatched to the authorities of the Member State in question. The original(s) of the log-book and the original of the landing declaration shall be handed over or dispatched to the authorities of the Member States whose flag the vessel is flying or in which it is registered within 48 hours of completion of landing. 4.2.3. In the case of landings in a non-member country, the original(s) of the log-book and of the landing declaration shall be dispatched to the authorities of the Member State whose flag the vessel is flying or in which it is registered within 48 hours of completion of landing. 4.2.4. In cases where quantities received by transhipment are landed in a Community port, the copy of the transhipment declaration completed pursuant to paragraph 3 shall be handed over or dispatched to the relevant authorities. 4.2.5. In the case of transhipments to a vessel flying the flag of a Member State or registered in a Member State, the first copy of the transhipment declaration shall be handed over to the master of the recipient vessel. The original shall be handed over on demand or dispatched, as the case may be, to the authorities of the Member State whose flag the vessel is flying or in which it is registered, within 48 hours of completion of landing or on arrival in port. 4.2.6. In the case of a transhipment of a vessel flying the flag of a non-member country, the original document shall be handed over or sent, as the case may be, as soon as possible to the Member State whose flag the fishing vessel is flying or in which it is registered. 4.2.7. In cases where it is impossible for the master to dispatch the original(s) of the log-book and of the landing/transhipment declarations to the authorities of the Member State whose flag the vessel is flying or in which it is registered within the time limits specified, the information required by Annex I or Annex III in respect of the landing declaration shall be transmitted by radio or by other means to the authorities concerned. 4.3. Responsibilities of the master in respect of the log-book, the landing declaration and the transhipment declaration 4.3.1. The master of the vessel shall certify with his initials and signature that the estimated quantities entered in the log-book and on the transhipment declaration are reasonable. 4.3.2. The master of the vessel shall certify with his initials and signature that the non-quantitative entries in the log-book and on the transhipment declaration, together with all entries on the landing declaration, are true. 4.4. The copies of the log-book must be kept for one year. ANNEX V INSTRUCTIONS TO MASTERS REQUIRED TO KEEP A LOG-BOOK AS SHOWN IN ANNEX II AND A LANDING/TRANSHIPMENT DECLARATION AS AT ANNEX III 1. PRELIMINARY REMARK These instructions are for masters of vessels who are required by the rules of the European Economic Community to keep a log-book during a fishing voyage and/or to produce a landing/transhipment declaration on return to port. 2. INSTRUCTIONS CONCERNING THE LOG-BOOK 2.1. General rule 2.1.1. Vessels required to keep a log-book Masters of all fishing vessels more than 10 metres in length shall keep a log-book. Exceptions to this rule are vessels more than 10 metres but not more than 17 metres in length, on a fishing voyage of a maximum of 24 hours measured from the time of leaving port to the time of returning to port. 2.1.2. How to complete the log-book - The log-book shall be completed daily by not later than 24.00 hours, and at the time of arrival in port. - The log-book shall also be completed at the time of any inspection at sea. - All the compulsory information shall be given. - Rules considered optional at Community level may be made mandatory if a Member State so wishes, in respect of vessels flying its flag or registered therein. In such cases the relevant authorities will issue additional instructions. 2.2. Information concerning the vessel General information on the vessel or vessels, as the case may be, is to be filled in at the top of each page of the log-book. In the case of pair-fishing the name of the second vessel, the name of its master and its external identification should be entered below those of the vessel in respect of which the log-book is being kept. The master of the other vessel shall also keep a log-book indicating the quantities caught and kept on board or transhipped, as the case may be, in such a way that there is no double counting of catches. 2.3. Information on the gear - Fishing gear - the type of gear should be indicated using the code in column 1 of Annex VI. - Mesh size in mm. 2.4. Information on fishing operations 2.4.1. Type of information The information required on fishing operations is to be filled in against the corresponding numbers on the page of the log-book for each haul or each time the gear is shot. Indicate under: - start fishing operations : time, - end fishing operations : time, - duration of fishing operations : indicate difference in hours between start and end of fishing operations. - position : latitude and longitude. Examples - "ICES division or NAFO sub-area" : refer to the ICES divisions as shown on the maps inside the cover of the log-book and indicate the code of each division. e.g. : V a) or NAFO 1 2.4.2. Quantities caught and kept on board An entry shall be made for all species listed in Annex VII for quantities in excess of: - shrimps and salmon : 10 kilograms live weight, - others : 50 kilograms live weight. Optional entries may be made for other species included on a list drawn up by the Member State whose flag the vessel is flying or in which it is registered. The names of species at the top of the columns are indicative and may be replaced if the number of columns is insufficient. (If the total number of columns is insufficient, use a new page). 2.4.3. Estimates of discards State the quantity of fish discarded in kilograms live weight or other unit of measurement. This information is for scientific purposes only and is not taken into account for the calculation of quotas. 2.5. Spacing of log-book entries A new page should be filled in for each day using a new line for each haul or each time the gear is shot. 3. INSTRUCTIONS CONCERNING THE LANDING/TRANSHIPMENT DECLARATION General rule On entering port after each voyage, masters of all fishing vessels more than 10 metres in length and flying the flag of, or registered in, a Member State, or their agents, shall submit a landing declaration to the authorities at the place of landing. In the case of transhipment or landings outside the territory of the Community, the master shall immediately transmit to the State whose flag his vessel is flying or in which it is registered, the information given on the landing or transhipment declaration. In the case of transhipment the master of the fishing vessel shall enter the quantities on the transhipment declaration. A copy of the transhipment declaration shall be handed to the master of the recipient vessel. The original of the customs document T 2 M completed by the master of the fishing vessel shall also be handed to the master of the recipient vessel. Information to be provided Declaration of the quantities landed or transhipped. Indicate on the declaration for each species but only on the last page used, as follows: - ICES division/NAFO sub-area and non-member country fishing zone Optional entry for those vessels obliged to keep a log-book : indicate the ICES division or NAFO sub-area in which the catches were taken. - Presentation of the fish "Presentation" means the way fish has been processed. Indicate the nature of this processing if any : GUT for gutting, HEAD for heading, FILLET for filleting, etc. Where no processing has taken place, WHOLE for whole fish. - Measurement unit for landed quantities Give the unit of weight used (e.g. basket, box, etc.) for landing fish and the net weight in kilograms live weight of the unit used. This unit may be different from that used in the log-book. - Total weight by species landed/transhipped Give the weight or quantities actually landed or transhipped for all species listed in Annex VII. The weight should correspond to the weight of fish as landed, i.e. after any processing on board. Conversion coefficients will be applied subsequently by the appropriate authorities in the Member State to calculate the corresponding live weight. 4. GENERAL PROVISIONS RELATING TO THE LOG-BOOK AND THE LANDING/TRANSHIPMENT DECLARATION 4.1. Procedure for completion 4.1.1. Entries in the log-book and on the landing/transhipment declaration shall be legible and indelible. 4.1.2. No entry in the log-book or on the landing/transhipment declaration may be erased or altered. If a mistake is made, the incorrect entry shall be struck out with a line and followed by a new entry initialled by the master or his agent. 4.1.3. At least one landing declaration should be completed per vessel. One transhipment declaration should be completed for each transhipment operation. 4.1.4. Each page of the log-book shall be signed by the master. The landing declaration shall be signed by the master or his agent. 4.2. Procedure for transmission 4.2.1. In the case of landings in a port in the Member State whose flag the vessel is flying or in which it is registered, the original(s) of the log-book and of the landing declaration shall be handed over on demand or dispatched to the authorities of the Member State in question within 48 hours of completion of landing. 4.2.2. In the case of landings in a Member State other than the Member State whose flag the vessel is flying or, in which it is registered, the first copy of the landing declaration shall be handed over or dispatched to the authorities of the Member State in question. The original(s) of the log-book and the original of the landing declaration shall be handed over or dispatched to the authorities of the Member State whose flag the vessel is flying or in which it is registered within 48 hours of completion of landing. 4.2.3. In the case of landings in a non-member country, the original(s) of the log-book and of the landing declaration shall be dispatched to the authorities of the Member State whose flag the vessel is flying or in which it is registered within 48 hours of completion of landing. 4.2.4. In cases where quantities received by transhipment are landed in a Community port, the copy of the transhipment declaration completed pursuant to paragraph 3 shall be handed over or dispatched to the relevant port authorities. 4.2.5. In the case of transhipment to a vessel flying the flag of a Member State or registered in a Member State, the first copy of the transhipment declaration shall be handed over to the master of the recipient vessel. The original shall be handed over on demand or dispatched, as the case may be, to the authorities of the Member State whose flag the vessel is flying or in which it is registered within 48 hours of completion of landing. 4.2.6. In the case of transhipment to a vessel flying the flag of a non-member country, the original document shall be handed over or sent, as the case may be, as soon as possible to the Member State whose flag the fishing vessel is flying or in which it is registered. 4.2.7. In cases where it is impossible for the master to dispatch the original(s) of the log-book and of the landing/transhipment declarations to the authorities of the Member State whose flag the vessel is flying or in which it is registered within the time limits specified, the information required by Annex I or Annex III in respect of the landing declaration shall be transmitted by radio or by other means to the authorities concerned. 4.3. Responsibilities of the master in respect of the log-book, the landing declaration and the transhipment declaration 4.3.1. The master of the vessel shall certify with his initials and signature that the estimated quantities entered in the log-book and on the transhipment declaration are reasonable. 4.3.2. The master of the vessel shall certify with his initials and signature that the non-quantitative entries in the log-book and on the transhipment declaration, together with all entries on the landing declaration, are true. 4.4. The copies of the log-book must be kept for one year. ANNEX VI GEARS AND FISHING OPERATIONS >PIC FILE= "T0025131"> ANNEX VII LIST OF SPECIES CATCHES OF WHICH MUST BE RECORDED IN THE LOG-BOOK >PIC FILE= "T0025132"> ANNEX VIII PROCEDURE FOR RADIO TRANSMISSION 1. In cases where the landing or transhipment takes place more than 15 days after the catch was taken the following information shall be transmitted: - the quantities of each species shown in Annex VII caught and kept on board or transhipped or landed outside the Community's fishing zone since the last information given (in kilograms), - the ICES division or NAFO sub-area in which the catches were made. Catches made in the waters of a non-member country or outside the sovereignty or jurisdiction of any State shall be indicated separately. 2. The information referred to in paragraph 1 shall be transmitted via the radio stations usually used, preceded by the name, the call signal and external identification of the vessel, and the name of its master. In cases where it is not possible for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel. 3. The master shall ensure that information transmitted to radio stations is passed on in writing to the relevant authorities.